Order entered July 23, 2019




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-19-00288-CV

            IN RE ONCOR ELECTRIC DELIVERY COMPANY, LLC, Relator


               Original proceeding from the 191st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-16-01615

                                       ORDER
                       Before Justices Bridges, Carlyle and Osborne

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE